Citation Nr: 0715819	
Decision Date: 05/28/07    Archive Date: 06/11/07

DOCKET NO.  04-41 662A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from January 1986 to 
January 1989 and from September 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Baltimore, Maryland (RO).  In that decision, the RO declined 
to reopen a claim for service connection for PTSD.   

In the decision below, the PTSD claim is reopened.  The 
underlying claim of entitlement to service connection for 
PTSD is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.
 

FINDINGS OF FACT

1.  In a May 1998 rating decision, the RO denied the 
appellant's claim of entitlement to service connection for 
PTSD; and the appellant did not appeal as to that decision.
 
2.  Some of the additional evidence received since the May 
1998 rating decision relates to an unestablished fact 
necessary to substantiate the claim of entitlement to service 
connection for PTSD.  


CONCLUSIONS OF LAW

1. The May 1998 rating decision that denied the claim of 
entitlement to service connection for PTSD, is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2006).

2.  The evidence received since the May 1998 rating decision 
is new and material; and the requirements to reopen the 
appellant's claim of entitlement to service connection for 
PTSD with depression, have been met.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  In compliance with 
38 C.F.R. § 3.159(b), the notification should also include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

The VCAA requires, in the context of a claim to reopen, the 
Secretary to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  The 
appellant must also be notified of what constitutes both 
"new" and "material" evidence to reopen the previously 
denied claim.  See Kent v. Nicholson, No. 04-181 (U.S. Vet. 
App. Mar. 31, 2006).

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of letters dated in January 
2002, February 2003, and August 2003.  In those letters, the 
RO informed the appellant of the types of evidence needed in 
order to substantiate his claim of entitlement to service 
connection.  Further, by way of those letters, and other 
documents, the RO has essentially advised the appellant of 
the basis for the previous denial of the claim for service 
connection for PTSD.  VA has also informed the appellant of 
the types of evidence necessary to establish such claims, 
including what would constitute both "new" and "material" 
evidence to reopen the previously denied claim, the division 
of responsibility between the appellant and VA for obtaining 
the required evidence; and VA requested that the appellant 
provide any information or evidence in his possession that 
pertained to such a claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b). 

The VCAA requires that a notice in accordance with 38 U.S.C. 
§ 5103(a) must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits, even if the adjudication occurred 
prior to the enactment of the VCAA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004).  

To the extent that any required notice was not provided prior 
to the initial unfavorable adjudication, in a case involving 
the timing of the VCAA notice, the appellant has a right to a 
VCAA content-complying notice and proper subsequent VA 
process.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-
120 (2004).  After VCAA compliant notice was provided, the 
appellant was then afforded an opportunity to respond.  He 
has also described the basis for his claims in statements.  
The claim was subsequently readjudicated and the appellant 
was provided a statement of the case in October 2004.  

Further, the veteran and his representative have shown 
through correspondence that they have actual knowledge of the 
types of evidence needed in order to substantiate his claim.  
The purpose of the required notice, to ensure that the 
veteran as a claimant had the opportunity to participate 
meaningfully in the adjudication process, was not frustrated 
since he had actual knowledge of what was necessary to 
substantiate his claim prior to the Board's consideration of 
this matter, ensuring the essential fairness of the 
adjudication. See Short Bear v. Nicholson, 19 Vet. App. 341, 
344 (2005); Mayfield v. Nicholson, 19 Vet. App. 103, 121, 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); 
see also Velez v. West, 11 Vet. App. 148, 157 (1998) (holding 
that actual knowledge by the veteran cures defect in notice).

Under these circumstances, the Board determines that the 
notification requirements of the VCAA have been satisfied.  
Id; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. Dingess v. 
Nicholson.  In regard to the present claim adjudicated below 
for service connection, the Board finds that the veteran is 
not prejudiced by a decision at this time.  Here the Board is 
granting the claim to the extent that the claim is reopened.  
On remand, any question of providing proper notice will be 
addressed at the RO.  

The Board also finds that VA has made reasonable efforts to 
obtain relevant record adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file consist of 
veteran's service medical records, and post-service VA and 
private medical records, and other pertinent documents 
discussed below.  Any additionally required development after 
reopening the claim here is addressed in the Remand below.

In sum, the appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Also, the actions taken 
by VA have essentially cured or mooted any defect in the VCAA 
notice.  The purpose behind the notice requirement has been 
satisfied, because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his appealed claim. 

II. Application to Reopen PTSD Claim Based on New and 
Material Evidence

The appellant seeks to reopen a claim of entitlement to 
service connection for post-traumatic stress disorder.  
Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority. 38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement (NOD) 
with the decision, and the decision becomes final if an 
appeal is not perfected within the allowed time period.  38 
U.S.C.A. § 7105(b) and (c).

Prior to this appeal, in a rating decision of May 1998, the 
RO denied a claim of entitlement to service connection for 
PTSD, on the essential basis that the evidence of record did 
not establish that t a stressful experience occurred.  The 
appellant did not appeal that decision, which therefore 
became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 
20.1103.
 
In January 1999, the RO received the appellant's application 
to reopen his claim for service connection for PTSD.  While 
that document was received within one year of notice of the 
May 1998 rating decision, it did not meet the requirements of 
a notice of disagreement such as to initiate an appeal from 
that rating decision.  See 38 C.F.R. § 20.201.  However, it 
did indicate that the veteran desired to reopen the claim for 
service connection for PTSD, which the RO did.  The current 
appeal arises from a February 2003 rating decision in which 
the RO declined to reopen the claim for service connection 
for PTSD with depression.  As there is a prior final decision 
on the matter, before reaching the underlying claim for 
entitlement to service connection for PTSD, the Board must 
first determine that new and material evidence has been 
presented in order to establish its jurisdiction to review 
the merits of a previously denied claim.  See Barnett v. 
Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  
   
VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of the appellant.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

As defined by the regulation in effect when the appellant 
filed his August 2001 application to reopen his claim, new 
and material evidence meant evidence not previously submitted 
to agency decision makers, which bore directly and 
substantially upon the specific matter under consideration, 
which was neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled was so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2000).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a appellant's injury 
or disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998) (expressly rejecting the 
standard for determining whether new and material evidence 
had been submitted which is sufficient to reopen a claim, as 
set forth in Colvin v. Derwinski, 1 Vet. App. 171 (1991)).

For the purpose of determining whether a case should be 
reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  In addition, VA is required to first review the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis for its newness and 
materiality.  See Evans v. Brown, 9 Vet. App. 273 (1996).  In 
this case, the last final disallowance was the April 1979 RO 
administrative decision.

The evidence submitted since May 1998 includes service 
medical and personnel records; VA and private medical 
records; statements from the veteran; and documents 
pertaining to the RO's requests for service records of the 
veteran.  

Included in these documents were statements from the veteran 
describing additional stressors he experienced in service.  
In particular, he described his involvement in an accident 
between two Army vehicles, and thereby witnessing the death 
of two soldiers from injuries of the accident.  That 
specified episode in which the veteran experienced a stressor 
he attributed to the cause of his claimed PTSD was not 
available at the time of the May 1998 rating decision.  He 
provided further detail regarding other stressors.  The 
documents containing additional stressor information contain 
evidence that bears directly and substantially upon the 
specific matter under consideration, and is neither 
cumulative nor redundant, and which is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a) (2000).  

Further, the additional service, VA, and private medical 
records submitted since May 1998 contain such records that 
are not cumulative or redundant, and which to varying extents 
contribute to a more complete picture of the circumstances 
surrounding the origin of a appellant's injury or disability.  
Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998)

In sum, the types of information contained in the records was 
not available at the time of the May 1998 rating decision, 
and much of it is not cumulative or redundant of previous 
evidence.  This evidence bears directly and substantially 
upon the specific matter under consideration, as it pertains 
to the stressors attributable to the claimed PTSD; and also 
contributes to a more complete picture of the circumstances 
surrounding the origin of a appellant's injury or disability.  
Therefore, this evidence is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000).  
 
Therefore, the Board finds that new and material evidence has 
been submitted to reopen the veteran's claim on appeal here.  
Having determined that new and material evidence has been 
added to the record, the veteran's claim of entitlement to 
service connection for PTSD is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2000).  However, the Board 
cannot, at this point, adjudicate the reopened claim, as 
further assistance to the appellant is required to comply 
with the duty to assist.  This is detailed in the REMAND 
below.




ORDER

New and material evidence has been submitted to warrant 
reopening the claim of service connection for post-traumatic 
stress disorder; the appeal is granted to that extent.


REMAND

In light of the Board's decision granting the veteran's 
petition to reopen his previously denied claim for service 
connection for PTSD, a remand of the underlying service 
connection claim is necessary to accord the RO an opportunity 
to adjudicate this issue on a de novo basis.  Also, for the 
reasons discussed below, a remand of the PTSD service 
connection claim is necessary.

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy." See Gaines v. 
West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressor(s) is 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to the actual occurrence, and no further development or 
corroborative evidence will be necessary, provided that the 
testimony is found to be satisfactory and consistent with his 
circumstances, conditions, or hardships of such service.  38 
U.S.C.A. § 1154(b) (West 2002); Doran v. Brown, 6 Vet. App. 
283, 289 (1994); 38 C.F.R. § 3.304(d)(f)(2006).

In this case, the evidence submitted does not include any 
military citations or other supportive evidence which would 
by themselves verify that a veteran engaged in combat with 
the enemy.  Also, as of yet, the claims file does not contain 
credible supporting evidence that the veteran's claimed in-
service stressors actually occurred.  

The evidence reflects that the veteran has been diagnosed 
with PTSD.  As reflected in statements from the veteran, he 
claims that his PTSD resulted from traumatic stressors during 
his service in the Persian Gulf War.  The veteran has stated 
that as a member of the 547th Transportation Company, U.S. 
National Guard, based in the District of Columbia, he was 
activated during Desert Shield and Desert Storm from 
September 1990 through April 1991.  His unit was attached to 
the 553rd (553rd Supply and Service Battalion) based at Fort 
Hood, Texas.  In the Persian Gulf, his unit's mission was to 
be a forward combat support battalion.  In that capacity, his 
unit moved with the forward combat units, and later operated 
under the "18th Airborne Corp" with the same mission.  He 
was part of the first wave of the land invasion in January 
1991.  While in Saudi Arabia, he was at the following 
locations: Dhahran, Dammon, Kobol Towers, Jabal, King Khalid 
Military City (KKMC), Log Base C, King Fahd Air Strip, and 
during that time he experienced Scud attacks.

The veteran's reported stressors included (1) being tasked to 
work with grave registration of Iraqi soldiers killed during 
air strikes, including exposure to bodies cut in half and 
burned, and being dismembered, in approximately January 1991; 
(2) being in close proximity to explosions of Scud attacks, 
at locations apparently including one or more of the 
following-Dhahran, Dammon, Kobol Towers, Jabal, King Khalid 
Military City (KKMC), Log Base C, King Fahd Air Strip; and 
(3) involvement in an accident between two Army vehicles, and 
there witnessing the death of two soldiers from injuries of 
the accident.

The record shows that the RO received some service personnel 
records for the veteran's first period of active service; 
however, the RO has not received any service personnel 
records for the second period of active service from 
September 1990 to May 1991.  The Washington, DC RO in January 
2002, and the Baltimore, Maryland RO in September 2002, wrote 
to the DC Army National Guard requesting information about 
the veteran because he was assigned to that unit.  

In a subsequent response, VA was notified that the requested 
records were mailed.  Review of the response indicates, 
however, that the mailed records pertained only to the first 
period of active service, from January 1986 to January 1989.  
Review of the claims file shows that service records 
pertaining to the second period of active service, from 
September 1990 to May 1991, have not been received.  These 
records are material because the veteran stated that it is 
during this latter period of active service when his 
stressors occurred. 

The Board determines that the RO should use appropriate 
procedures to contact the Records Archives of the District of 
Columbia National Guard, at 2001 East Capitol Street, 
Washington, DC, 2003-1719; and request copies of all of the 
veteran's service medical records and service personnel 
records for the period of active service from September 1990 
to May 1991. 

Therefore, as there is a PTSD diagnosis, the RO should 
attempt to verify any claimed but unverified stressors, which 
are specified in the instructions below.  The appellant 
should be offered an opportunity to provide additional 
specific information that would permit searches regarding 
stressors.  He should be asked to provide specific 
information regarding the specific traumatic stressful 
incidents he experienced in the Persian Gulf War, on which he 
bases his claim for service connection for PTSD.  

The appellant should be asked if he has remembered any more 
details, particularly names of individuals wounded or killed, 
and he should be reminded that he can also provide statements 
by individuals who served with him that include more 
particular details.  These statements could include 
statements from others who were involved in or were cognizant 
of the episodes he lists as stressors.  

Then, if sufficient supporting details are received from him 
that would permit a search of records from the units in which 
he served, the RO should contact the U. S. Army and Joint 
Services Records Research Center (JSRRC), or any other 
appropriate entity to include the Director, National Archives 
and Records Administration (NARA), requesting that an attempt 
be made to independently verify the claimed stressors.  Such 
organizations should be requested to research his unit 
records and any to which his unit was closely assigned to in 
the Persian Gulf area, in order to obtain further relevant 
information on his claimed in-service stressor experiences.  
The Board notes that daily personnel actions such as wounded 
or killed in action can be obtained directly from the 
Director, National Archives and Records.  

Provided that at least one of the claimed stressors is 
eventually verified, then a medical opinion would be 
necessary to address whether a diagnosis of PTSD is linked to 
one or more verified stressors.

Accordingly, the case is REMANDED for the following action:

1.  The RO should write to the Records 
Archives of the District of Columbia 
National Guard, and request copies of all 
of the veteran's service medical records, 
and service personnel records for the 
period of active service from September 
1990 to May 1991.  The Board notes that 
presently, the request should be addressed 
as follows:  

District of Columbia National Guard
2001 East Capitol Street 
Washington, DC, 2003-1719
ATTN: Records Archives, Miss Massenburg

2.  The RO should contact the appellant 
and request that he provide more specific 
information regarding his reported 
stressful events during service in the 
Persian Gulf War. This includes supporting 
details such as the specific location, 
names of any individuals involved, and 
time frame during which the claimed 
incident(s) occurred (preferably, within 
no more than a 60-day time period for each 
claimed incident).

Advise the appellant that he can also 
submit "buddy statements" containing 
verifiable information regarding the 
events claimed as "stressors" during his 
military service.  Advise the appellant 
that this information is vitally necessary 
in order to obtain supportive evidence of 
the claimed stressful events he 
experienced; without which, his claim may 
be denied.

3.  Any additional information obtained 
from the veteran concerning his alleged 
stressors should be sent to the U. S. Army 
and Joint Services Records Research Center 
(JSRRC), or any other appropriate entity 
to include the Director, National Archives 
and Records Administration (NARA), 
requesting that an attempt be made to 
independently verify the claimed 
stressors.  Such organizations should be 
requested to research his unit records and 
any to which his unit was closely assigned 
to in the Persian Gulf area, in order to 
obtain further relevant information on the 
claimed in-service stressor experiences.
 
The list of claimed stressors to be sent 
for verification should include any 
stressor submitted in response to this 
Remand action which contains sufficient 
supporting details that would permit a 
search of records from the unit in which 
he served or to which his unit was closely 
assigned to in the Persian Gulf War; 
including with respect to the already 
submitted stressors of: (1) being tasked 
to work with grave registration of Iraqi 
soldiers killed during air strikes, 
including exposure to bodies cut in half 
and burned, and being dismembered, in 
approximately January 1991; (2) being in 
close proximity to explosions of Scud 
attacks, at locations apparently including 
one or more of the following-Dhahran, 
Dammon, Kobol Towers, Jabal, King Khalid 
Military City (KKMC), Log Base C, King 
Fahd Air Strip; and (3) involvement in an 
accident between two Army vehicles, and 
there witnessing the death of two soldiers 
from injuries of the accident.

4.  After receiving a response from JSRRC, 
or other appropriate entity, the RO should 
make a determination as to which if any 
stressors are corroborated, to include 
consideration as to whether the veteran 
was involved in combat.  If the RO 
determines that the veteran was involved 
in combat, then corroborative evidence is 
not required regarding any combat-related 
stressors.

5.  Thereafter, if, and only if, any 
stressor is verified, then the RO should 
arrange for the veteran to undergo VA 
psychiatric examination to determine the 
nature and etiology of any psychiatric 
disability found to be present.  If so, 
the RO is to inform the examiner of the 
stressors designated as verified, and that 
only the verified stressor(s) may be used 
as a basis for a diagnosis of PTSD.

The claims folder and copy of this remand 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination, and this fact should be 
indicated in the examination report.  All 
necessary tests should be conducted, and 
the examiner must rule in or exclude a 
diagnosis of PTSD.  The examination report 
should contain a detailed account of all 
manifestations of any psychiatric 
disability found to be present.  The 
examiner should provide complete rationale 
for any opinions provided.  If the 
examiner diagnoses the veteran as having 
PTSD, the examiner should indicate the 
verified stressor(s) underlying that 
diagnosis.

6.  Following any additional development 
deemed appropriate, the RO should 
readjudicate the claim on appeal for 
service connection for PTSD.  If the 
determination remains unfavorable to the 
appellant, he and his representative 
should be furnished a supplemental 
statement of the case and be afforded the 
applicable time period in which to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


